Case 1:19-cv-01095-LDH-VMS Document 68 Filed 02/20/20 Page 1 of 13 PageID #: 1144
Case 1:19-cv-01095-LDH-VMS Document 68 Filed 02/20/20 Page 2 of 13 PageID #: 1145
2/20/2020
        Case    1:19-cv-01095-LDH-VMSEastern District of New
                                        Document          68YorkFiled
                                                                 - LIVE02/20/20
                                                                       Database 1.2 (Revision
                                                                                     Page 1.2.0.6)
                                                                                              3 of 13 PageID #: 1146
                                                                                                                         ACO

                                            U.S. District Court
                                  Eastern District of New York (Brooklyn)
                           CIVIL DOCKET FOR CASE #: 1:19-cv-01095-LDH-VMS


 133 Patchen Avenue Lender LLC v. 133 Patchen Realty LLC et al                      Date Filed: 02/25/2019
 Assigned to: Judge LaShann DeArcy Hall                                             Jury Demand: None
 Referred to: Magistrate Judge Vera M. Scanlon                                      Nature of Suit: 220 Real Property:
 Cause: 28:1345 Foreclosure                                                         Foreclosure
                                                                                    Jurisdiction: Diversity
 Plaintiff
 Capital One, National Association                                    represented by Jerold C. Feuerstein
 TERMINATED: 06/18/2019                                                              Kriss & Feuerstein, LLP
                                                                                     360 Lexington Avenue
                                                                                     Suite 1200
                                                                                     New York, NY 10017
                                                                                     (212) 661-2900
                                                                                     Fax: (212) 661-9397
                                                                                     Email: jfeuerstein@kandfllp.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    Joseph Lubertazzi , Jr.
                                                                                    McCarter & English, LLP
                                                                                    Four Gateway Center
                                                                                    100 Mulberry Street
                                                                                    Newark, NJ 07102
                                                                                    973-639-2082
                                                                                    Fax: 973-297-3940
                                                                                    Email: jlubertazzi@mccarter.com
                                                                                    TERMINATED: 04/17/2019
                                                                                    ATTORNEY TO BE NOTICED
 Plaintiff
 133 Patchen Avenue Lender LLC                                        represented by Jerold C. Feuerstein
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    Joseph Manuel Claro
                                                                                    Claro PLLC
                                                                                    Two Park Avenue, 20th Floor
                                                                                    New York, NY 10016
                                                                                    917-624-9907
                                                                                    Email: joseph.claro@gmail.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Michael Capellupo
                                                                                    Kriss & Feuerstein LLP
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?325339268051627-L_1_0-1                                                   1/11
2/20/2020
        Case    1:19-cv-01095-LDH-VMSEastern District of New
                                        Document          68YorkFiled
                                                                 - LIVE02/20/20
                                                                       Database 1.2 (Revision
                                                                                     Page 1.2.0.6)
                                                                                              4 of 13 PageID #: 1147
                                                                            360 Lexington Avenue, Suite 1200
                                                                            New York, NY 10017
                                                                            212-661-2900
                                                                            Email: mcapellupo@kandfllp.com
                                                                            ATTORNEY TO BE NOTICED

                                                                                     Thomas Alden Hooker
                                                                                     Kriss & Feuerstein LLP
                                                                                     New York
                                                                                     360 Lexington Avenue
                                                                                     Suite 1200
                                                                                     New York
                                                                                     New York, NY 10017
                                                                                     212-661-2900
                                                                                     Email: thooker@kandfllp.com
                                                                                     ATTORNEY TO BE NOTICED


 V.
 Defendant
 133 Patchen Realty LLC                                               represented by Joseph Manuel Claro
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Richard A. Rosenzweig
                                                                                     RIchard A. Rosenzweig, Esq.
                                                                                     57 Beach Street
                                                                                     3rd Floor
                                                                                     Staten Island, NY 10304
                                                                                     917-301-1868
                                                                                     Email: richardarosenzweigesq@gmail.com
                                                                                     TERMINATED: 09/09/2019
                                                                                     ATTORNEY TO BE NOTICED
 Defendant
 Theodore Feldheim                                                    represented by Joseph Manuel Claro
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Richard A. Rosenzweig
                                                                                     (See above for address)
                                                                                     TERMINATED: 09/09/2019
                                                                                     ATTORNEY TO BE NOTICED

 Defendant
 New York City Environmental Control                                  represented by Holly Rachel Gerstenfeld
 Board                                                                               New York City Law Department
                                                                                     Office of the Corporation Counsel
                                                                                     100 Church Street
                                                                                     New York, NY 10007
                                                                                     212-356-2140
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?325339268051627-L_1_0-1                                                   2/11
2/20/2020
        Case    1:19-cv-01095-LDH-VMSEastern District of New
                                        Document          68YorkFiled
                                                                 - LIVE02/20/20
                                                                       Database 1.2 (Revision
                                                                                     Page 1.2.0.6)
                                                                                              5 of 13 PageID #: 1148
                                                                            Fax: 212-356-4069
                                                                            Email: hgersten@law.nyc.gov
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED

 Interested Party
 133 Patchen Avenue Lender LLC                                        represented by Jerold C. Feuerstein
 successor-in-interest and assignee of                                               (See above for address)
 plaintiff, Capital One, National                                                    LEAD ATTORNEY
 Association                                                                         ATTORNEY TO BE NOTICED
 c/o Kriss & Feuerstein LLP
 360 Lexington Avenue, 12th Floor                                                  Joseph Manuel Claro
 New York, NY 10017                                                                (See above for address)
                                                                                   LEAD ATTORNEY
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Michael Capellupo
                                                                                   (See above for address)
                                                                                   LEAD ATTORNEY
                                                                                   ATTORNEY TO BE NOTICED
 Counter Claimant
 Theodore Feldheim                                                    represented by Joseph Manuel Claro
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                   Richard A. Rosenzweig
                                                                                   (See above for address)
                                                                                   TERMINATED: 09/09/2019
                                                                                   ATTORNEY TO BE NOTICED

 Counter Claimant
 133 Patchen Realty LLC                                               represented by Joseph Manuel Claro
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                   Richard A. Rosenzweig
                                                                                   (See above for address)
                                                                                   TERMINATED: 09/09/2019
                                                                                   ATTORNEY TO BE NOTICED


 V.
 Counter Defendant
 Capital One, National Association                                    represented by Joseph Lubertazzi , Jr.
 TERMINATED: 06/18/2019                                                              (See above for address)
                                                                                     TERMINATED: 04/17/2019
                                                                                     ATTORNEY TO BE NOTICED
 Counter Claimant
 Theodore Feldheim                                                    represented by Joseph Manuel Claro
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?325339268051627-L_1_0-1                                                3/11
2/20/2020
        Case    1:19-cv-01095-LDH-VMSEastern District of New
                                        Document          68YorkFiled
                                                                 - LIVE02/20/20
                                                                       Database 1.2 (Revision
                                                                                     Page 1.2.0.6)
                                                                                              6 of 13 PageID #: 1149
                                                                            (See above for address)
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED

                                                                                  Richard A. Rosenzweig
                                                                                  (See above for address)
                                                                                  TERMINATED: 09/09/2019
                                                                                  ATTORNEY TO BE NOTICED

 Counter Claimant
 133 Patchen Realty LLC                                               represented by Joseph Manuel Claro
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Richard A. Rosenzweig
                                                                                  (See above for address)
                                                                                  TERMINATED: 09/09/2019
                                                                                  ATTORNEY TO BE NOTICED


 V.
 Counter Defendant
 133 Patchen Realty LLC                                               represented by Joseph Manuel Claro
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Richard A. Rosenzweig
                                                                                  (See above for address)
                                                                                  TERMINATED: 09/09/2019
                                                                                  ATTORNEY TO BE NOTICED

 Counter Defendant
 Theodore Feldheim                                                    represented by Joseph Manuel Claro
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Richard A. Rosenzweig
                                                                                  (See above for address)
                                                                                  TERMINATED: 09/09/2019
                                                                                  ATTORNEY TO BE NOTICED


  Date Filed            #    Docket Text
  02/25/2019             1 COMPLAINT against All Defendants filing fee $ 400, receipt number ANYEDC-
                           11226778 Was the Disclosure Statement on Civil Cover Sheet completed -Yes,, filed by
                           Capital One, National Association. (Attachments: # 1 Civil Cover Sheet) (Lubertazzi,
                           Joseph) (Entered: 02/25/2019)
  02/25/2019             2 Corporate Disclosure Statement by Capital One, National Association identifying
                           Corporate Parent Capital One Financial Corporation for Capital One, National
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?325339268051627-L_1_0-1                                                4/11
2/20/2020
        Case    1:19-cv-01095-LDH-VMSEastern   District of New
                                            Document        68YorkFiled
                                                                   - LIVE02/20/20
                                                                         Database 1.2 (Revision
                                                                                       Page 1.2.0.6)
                                                                                                7 of 13 PageID #: 1150
                         Association. (Lubertazzi, Joseph) (Entered: 02/25/2019)
  02/25/2019                 Case assigned to Judge Jack B. Weinstein and Magistrate Judge Vera M. Scanlon. Please
                             download and review the Individual Practices of the assigned Judges, located on our
                             website. Attorneys are responsible for providing courtesy copies to judges where their
                             Individual Practices require such. (Bowens, Priscilla) (Entered: 02/25/2019)
  02/25/2019             3 In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1,
                           the parties are notified that if all parties consent a United States magistrate judge of this
                           court is available to conduct all proceedings in this civil action including a (jury or
                           nonjury) trial and to order the entry of a final judgment. Attached to the Notice is a blank
                           copy of the consent form that should be filled out, signed and filed electronically only if
                           all parties wish to consent. The form may also be accessed at the following link:
                           http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf. You may withhold
                           your consent without adverse substantive consequences. Do NOT return or file the
                           consent unless all parties have signed the consent. (Bowens, Priscilla) (Entered:
                           02/25/2019)
  02/25/2019             4 This attorney case opening filing has been checked for quality control. See the attachment
                           for corrections that were made, if any. (Bowens, Priscilla) (Entered: 02/25/2019)
  03/03/2019             5 Proposed Summons. Re 1 Complaint, by Capital One, National Association (Lubertazzi,
                           Joseph) (Entered: 03/03/2019)
  03/03/2019             6 Proposed Summons. Re 1 Complaint, by Capital One, National Association (Lubertazzi,
                           Joseph) (Entered: 03/03/2019)
  03/03/2019             7 Proposed Summons. Re 1 Complaint, by Capital One, National Association (Lubertazzi,
                           Joseph) (Entered: 03/03/2019)
  03/04/2019             8 Summons Issued as to 133 Patchen Realty LLC, Theodore Feldheim, New York City
                           Environmental Control Board. (Barrett, C) (Entered: 03/04/2019)
  03/14/2019             9 COURT ORDER WHEN NEW CIVIL CASE FILED AND COURT'S READING OF
                           COMPLAINT. Treat under Local Rule 72.2. My case manager is to set a conference
                           before me ASAP after appearance. Respectfully referred to the Magistrate Judge for:
                           expedited discovery; settlement; mediation referral and/or court annexed arbitration.
                           Ordered by Judge Jack B. Weinstein on 3/5/2019. (Barrett, C) (Entered: 03/19/2019)
  03/20/2019                 SCHEDULING ORDER: An in person Status Conference is set for 4/3/2019 at 10:30 AM
                             in Courtroom 13A South before Magistrate Judge Vera M. Scanlon. Ordered by Magistrate
                             Judge Vera M. Scanlon on 3/20/2019. (Quinlan, Krista) (Entered: 03/20/2019)
  04/02/2019           10 MOTION for Extension of Time to File Answer by Capital One, National Association
                          (Lubertazzi, Joseph) Modified on 4/3/2019 to add motion. (Quinlan, Krista). (Entered:
                          04/02/2019)
  04/02/2019           11 SUMMONS Returned Executed by Capital One, National Association. 133 Patchen Realty
                          LLC served on 3/8/2019, answer due 3/29/2019. (Lubertazzi, Joseph) (Entered:
                          04/02/2019)
  04/02/2019           12 SUMMONS Returned Executed by Capital One, National Association. Theodore
                          Feldheim served on 3/8/2019, answer due 3/29/2019. (Lubertazzi, Joseph) (Entered:
                          04/02/2019)
  04/02/2019           13 SUMMONS Returned Executed by Capital One, National Association. New York City
                          Environmental Control Board served on 3/8/2019, answer due 3/29/2019. (Lubertazzi,
                          Joseph) (Entered: 04/02/2019)

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?325339268051627-L_1_0-1                                                    5/11
2/20/2020
        Case1:19-cv-01095-LDH-VMSEastern     District of New
                                          Document        68YorkFiled
                                                                 - LIVE02/20/20
                                                                       Database 1.2 (Revision
                                                                                     Page 1.2.0.6)
                                                                                              8 of 13 PageID #: 1151
  04/03/2019     14 ORDER granting 10 Motion for Extension of Time to Answer as to 133 Patchen Realty
                     LLC and Theodore Feldheim. Defendants' deadline to answer the Complaint or otherwise
                     move is extended to 4/12/2019. RE-SCHEDULING ORDER: Counsel are advised that the
                     Initial Conference currently scheduled for 4/3/2019 has been rescheduled to 4/23/2019 at
                     12:30 PM in Courtroom 13A South before Magistrate Judge Vera M. Scanlon. Plaintiff's
                     counsel is directed to confirm with Defendants' counsel that all necessary participants are
                     aware of this conference. Counsel must complete the attached joint proposed scheduling
                     order and file on ECF no later than 4/18/2019. Any requests for adjournment must be
                     made in writing on notice to opposing parties, and must disclose whether all parties
                     consent. No request for adjournment will be considered unless made at least forty-eight
                     (48) hours before the scheduled conference unless in an emergency. Ordered by Magistrate
                     Judge Vera M. Scanlon on 4/3/2019. (Quinlan, Krista) (Entered: 04/03/2019)
  04/04/2019           15 ANSWER to 1 Complaint, , COUNTERCLAIM against All Plaintiffs by Theodore
                          Feldheim, 133 Patchen Realty LLC. (Rosenzweig, Richard) (Entered: 04/04/2019)
  04/16/2019           16 MOTION to Substitute Attorney by Capital One, National Association. (Feuerstein,
                          Jerold) (Entered: 04/16/2019)
  04/16/2019           17 NOTICE of Appearance by Holly Rachel Gerstenfeld on behalf of New York City
                          Environmental Control Board (aty to be noticed) (Gerstenfeld, Holly) (Entered:
                          04/16/2019)
  04/17/2019                 ORDER granting 16 Motion to Substitute Attorney. Attorney Joseph Lubertazzi, Jr
                             terminated. Ordered by Magistrate Judge Vera M. Scanlon on 4/17/2019. (Quinlan, Krista)
                             (Entered: 04/17/2019)
  04/18/2019           18 NOTICE of Appearance by Michael Capellupo on behalf of 133 Patchen Avenue Lender
                          LLC successor-in-interest and assignee of plaintiff, Capital One, National Association (aty
                          to be noticed) (Capellupo, Michael) (Entered: 04/18/2019)
  04/18/2019           19 Proposed Scheduling Order /Initial Scheduling Order by 133 Patchen Avenue Lender LLC
                          successor-in-interest and assignee of plaintiff, Capital One, National Association
                          (Capellupo, Michael) (Entered: 04/18/2019)
  04/23/2019                 Minute Entry for proceedings held before Magistrate Judge Vera M. Scanlon:Initial
                             Conference Hearing held on 4/23/2019 in Courtroom 13A South. Michael Capellupo
                             appearing for Plaintiff. Mr. Sattielle and Holly Gerstenfeld appearing for Defendants. See
                             separate docket entry for Order issuing from this proceeding. (FTR Log #12:42-12:56.)
                             (Quinlan, Krista) (Entered: 04/24/2019)
  04/24/2019           20 SCHEDULING ORDER: As discussed during the 4/23/2019 conference (see attached
                          order for additional detail and deadlines), on or before 6/14/2019, the Parties will initiate
                          any dispositive motions in accordance with the Individual Rules of the District Judge.
                          Plaintiff does not need any additional documents or evidence. Defendant was unable to
                          identify any discovery needed. Plaintiff's counsel to update case to reflect new loan holder.
                          Counsel to confirm their notice of appearance is correct on the docket. Only counsel of
                          record may appear. Per diem counsel may not appear. Ordered by Magistrate Judge Vera
                          M. Scanlon on 4/23/2019. (Quinlan, Krista) (Entered: 04/24/2019)
  04/24/2019           21 Reply to Counterclaim/ ANSWER to 15 Answer to Complaint, Counterclaim by 133
                          Patchen Avenue Lender LLC successor-in-interest and assignee of plaintiff, Capital One,
                          National Association. (Feuerstein, Jerold) (Entered: 04/24/2019)
  04/24/2019           22 AFFIDAVIT of Service for Reply of Counterclaim served on counsel of record for all
                          appearing parties by filing same on the Eastern District of New York Electronic Filing
                          System on 4/24/2019, filed by 133 Patchen Avenue Lender LLC successor-in-interest and

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?325339268051627-L_1_0-1                                                   6/11
2/20/2020
        Case    1:19-cv-01095-LDH-VMSEastern     District of New
                                              Document        68YorkFiled
                                                                     - LIVE02/20/20
                                                                           Database 1.2 (Revision
                                                                                         Page 1.2.0.6)
                                                                                                  9 of 13 PageID #: 1152
                         assignee of plaintiff, Capital One, National Association. (Feuerstein, Jerold) (Entered:
                         04/24/2019)
  06/11/2019           23 Letter MOTION for Extension of Time to File /Postpone the date of filing the Motion for
                          Summary Judgment, Letter MOTION to Amend/Correct/Supplement 1 Complaint, , Letter
                          MOTION to Substitute Party 133 Patchen Avenue Lender LLC as Plaintiff by 133 Patchen
                          Avenue Lender LLC successor-in-interest and assignee of plaintiff, Capital One, National
                          Association. (Attachments: # 1 Stipulation and Order Allowing Plaintiff's Successor in
                          Interest to File a First Amended Complaint) (Capellupo, Michael) (Entered: 06/11/2019)
  06/18/2019                 ORDER granting 23 Motion for Extension of Time to File; granting 23 Motion to
                             Amend/Correct/Supplement; granting 23 Motion to Substitute Party. The Parties'
                             Stipulation at [23-1] is so-ordered. The Clerk of the Court is respectfully requested to
                             terminate Capital One, National Association and Capital One, National Association on the
                             docket, and to designate 133 Patchen Avenue Lender LLC as Plaintiff. Ordered by
                             Magistrate Judge Vera M. Scanlon on 6/18/2019. (Oliner, Daniel). Modified on 6/18/2019
                             to correct typo (Oliner, Daniel). (Entered: 06/18/2019)
  06/20/2019           24 AMENDED COMPLAINT against 133 Patchen Realty LLC, Theodore Feldheim, New
                          York City Environmental Control Board, filed by 133 Patchen Avenue Lender LLC.
                          (Attachments: # 1 Exhibit A - Bluestone Mortgage, # 2 Exhibit B - Bluestone Assignment,
                          # 3 Exhibit C - Note, # 4 Exhibit D - Gap Note, # 5 Exhibit E - Guaranty, # 6 Exhibit F -
                          CEMA, # 7 Exhibit G - Gap Mortgage, # 8 Exhibit H - Assignment of Rents, # 9 Exhibit I
                          - Plaintiff Assignment, # 10 Exhibit J - Assignment of Assignmet of Rents, # 11 Exhibit K
                          - UCC Statement, # 12 Exhibit L - UCC Amendment) (Feuerstein, Jerold) (Entered:
                          06/20/2019)
  06/21/2019           25 Proposed Summons. Re 24 Amended Complaint,, by 133 Patchen Avenue Lender LLC
                          (Feuerstein, Jerold) (Entered: 06/21/2019)
  06/21/2019           26 Proposed Summons. Re 24 Amended Complaint,, by 133 Patchen Avenue Lender LLC
                          (Feuerstein, Jerold) (Entered: 06/21/2019)
  06/21/2019           27 Proposed Summons. Re 24 Amended Complaint,, by 133 Patchen Avenue Lender LLC
                          (Feuerstein, Jerold) (Entered: 06/21/2019)
  07/03/2019           28 Proposed Summons. Re 24 Amended Complaint,, by 133 Patchen Avenue Lender LLC
                          (Bonneville, Michael) (Entered: 07/03/2019)
  07/03/2019           29 Proposed Summons. Re 24 Amended Complaint,, by 133 Patchen Avenue Lender LLC
                          (Bonneville, Michael) (Entered: 07/03/2019)
  07/03/2019           30 Proposed Summons. Re 24 Amended Complaint,, by 133 Patchen Avenue Lender LLC
                          (Bonneville, Michael) (Entered: 07/03/2019)
  07/10/2019           31 answer to amended complaint ANSWER to 24 Amended Complaint,, ,
                          COUNTERCLAIM against 133 Patchen Realty LLC, Theodore Feldheim by Theodore
                          Feldheim, 133 Patchen Realty LLC. (Rosenzweig, Richard) (Entered: 07/10/2019)
  07/11/2019           32 Summons Issued as to 133 Patchen Realty LLC, Theodore Feldheim, New York City
                          Environmental Control Board. (Barrett, C) (Entered: 07/11/2019)
  07/12/2019           33 AFFIDAVIT of Service for Amended Complaint served on 133 Patchen Realty LLC,
                          Theodore Feldheim, The New York City Environmental Control Board, Holly Rachel
                          Gerstendeld, Esq., and Richard A. Rosenzweig, Esq. on 7/12/19 via regular, first class
                          mail, filed by 133 Patchen Avenue Lender LLC. (Bonneville, Michael) (Entered:
                          07/12/2019)
  07/18/2019           34 AFFIDAVIT of Service for answer served on plaintiff attorney on 7/16/19, filed by 133
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?325339268051627-L_1_0-1                                                    7/11
2/20/2020
       Case    1:19-cv-01095-LDH-VMSEastern   District of New
                                          Document        68 York - LIVE02/20/20
                                                               Filed     Database 1.2 (Revision
                                                                                       Page 10  1.2.0.6)
                                                                                                    of 13 PageID #: 1153
                         Patchen Realty LLC, Theodore Feldheim. (Rosenzweig, Richard) (Entered: 07/18/2019)
  07/18/2019           35 Reply to Counterclaim/ ANSWER to 31 Answer to Amended Complaint, Counterclaim by
                          133 Patchen Avenue Lender LLC. (Capellupo, Michael) (Entered: 07/18/2019)
  07/23/2019           36 AFFIDAVIT/AFFIRMATION aff of service of answer to amended complaint, on corp
                          counsel by 133 Patchen Avenue Lender LLC successor-in-interest and assignee of
                          plaintiff, Capital One, National Association (Rosenzweig, Richard) (Entered: 07/23/2019)
  07/25/2019                 STATUS REPORT ORDER: Counsel are to submit a joint letter as to whether, in light of
                             the amended complaint and counterclaims, any discovery is needed. The letter is to be
                             filed by 8/2/2019. Ordered by Magistrate Judge Vera M. Scanlon on 7/25/2019. (Quinlan,
                             Krista) (Entered: 07/25/2019)
  07/29/2019           37 Letter to Hon. Vera M. Scanlon, U.S.M.J. in response to Status Report Order dated July
                          25, 2019 by 133 Patchen Avenue Lender LLC (Capellupo, Michael) (Entered: 07/29/2019)
  07/31/2019           38 Letter by 133 Patchen Realty LLC (Rosenzweig, Richard) (Entered: 07/31/2019)
  08/01/2019           39 AFFIDAVIT of Service for /Affidavit of Posting of RPAPL 1303 Tenant Foreclosure
                          Notice posted on each entrance and exit on July 20, 2019 at 12:01 PM at 133 Patchen
                          Avenue, Brooklyn, NY, which notice was printed on a pink paper pursuant to RPAPL 1303
                          on ANY AND ALL DOES at 133 Patchen Avenue, Brooklyn, NY, filed by 133 Patchen
                          Avenue Lender LLC. (Bonneville, Michael) (Entered: 08/01/2019)
  08/02/2019                 SCHEDULING ORDER: A Telephone Conference is set for 8/6/2019 at 2:30 PM before
                             Magistrate Judge Vera M. Scanlon. Plaintiff's counsel is to organize a conference call, then
                             phone Chambers at (718) 613-2300 with all counsel on the line. Ordered by Magistrate
                             Judge Vera M. Scanlon on 8/2/2019. (Shanies, Rachel) (Entered: 08/02/2019)
  08/06/2019                 Minute Entry for proceedings held before Magistrate Judge Vera M. Scanlon:Telephone
                             Conference held on 8/6/2019 in Courtroom 13A South. Michel Capellupo appearing for
                             Plaintiff. Richard Rosenzweig appearing for Defendants. See separate docket entry for
                             Order issuing from this proceeding. (FTR Log #2:47-3:02.) (Quinlan, Krista) (Entered:
                             08/08/2019)
  08/06/2019           40 SCHEDULING ORDER: As discussed during the 8/6/2019 conference (see attached order
                          for additional detail and deadlines), by the week of 8/19/2019, counsel will inspect the
                          original documents. (tentatively scheduled 8/20/2019 at 10:00 AM at Plaintiff's office). By
                          8/23/2019, counsel will commence summary judgment practice. Ordered by Magistrate
                          Judge Vera M. Scanlon on 8/6/2019. (Quinlan, Krista) (Entered: 08/08/2019)
  08/23/2019           41 MOTION for Summary Judgment by 133 Patchen Avenue Lender LLC. (Attachments: # 1
                          Affidavit Attorney Affirmation, # 2 Affidavit Affidavit in Support, # 3 Exhibit Exhibit A -
                          Amended Complaint, # 4 Exhibit Exhibit B - Affidavits of Service, # 5 Exhibit Exhibit C -
                          Answer, # 6 Exhibit Exhibit D - Reply to Counterclaim, # 7 Exhibit Exhibit E - August 6
                          Order, # 8 Exhibit Exhibit F - Assignment of Claim, # 9 Exhibit Exhibit G - Water and
                          Sewer Bill, # 10 Exhibit Exhibit H - Notice to Sell Water Lien, # 11 Exhibit Exhibit I - Tax
                          Bill, # 12 Exhibit Exhibit J - Account Balance, # 13 Exhibit Exhibit K - Declaration of
                          Restrictions, # 14 Exhibit Exhibit L - DOS Search Results for Plaintiff, # 15 Exhibit
                          Exhibit M - DOS Search Results for Borrower, # 16 Exhibit Exhibit N - AOS for Initial
                          Complaint, # 17 Exhibit Exhibit O - Listing of ECB's Address, # 18 Exhibit Exhibit P -
                          FDIC Search Results, # 19 Exhibit Exhibit Q - Acceleration Letter, # 20 Exhibit Exhibit R
                          - ECB Judgment Search, # 21 Exhibit Exhibit S - So Ordered Stipulation, # 22 Exhibit
                          Exhibit T - Payment History, # 23 Memorandum in Support Memorandum in Support, #
                          24 Rule 56.1 Statement Rule 56.1 Statement of Facts) (Feuerstein, Jerold) (Entered:
                          08/23/2019)

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?325339268051627-L_1_0-1                                                    8/11
2/20/2020
       Case1:19-cv-01095-LDH-VMSEastern    District of New
                                       Document        68 York - LIVE02/20/20
                                                            Filed     Database 1.2 (Revision
                                                                                    Page 11  1.2.0.6)
                                                                                                 of 13 PageID #: 1154
  09/05/2019    42 Letter motion requesting adjournment of time to oppose motion by 133 Patchen Realty
                     LLC (Rosenzweig, Richard). Modified on 9/20/2019 to add motion (Oliner, Daniel).
                     (Entered: 09/05/2019)
  09/06/2019           43 MOTION to Substitute Attorney by 133 Patchen Realty LLC (Rosenzweig, Richard)
                          Modified on 9/9/2019 (Quinlan, Krista). (Entered: 09/06/2019)
  09/09/2019                 ORDER granting 43 Motion to Substitute Attorney. Attorney Richard A. Rosenzweig
                             terminated. Ordered by Magistrate Judge Vera M. Scanlon on 9/9/2019. (Quinlan, Krista)
                             (Entered: 09/09/2019)
  09/13/2019           44 NOTICE of Appearance by Joseph Manuel Claro on behalf of 133 Patchen Realty LLC,
                          Theodore Feldheim (notification declined or already on case) (Claro, Joseph) (Entered:
                          09/13/2019)
  09/16/2019           45 MEMORANDUM in Opposition , AFFIDAVIT/DECLARATION in Opposition re 41
                          MOTION for Summary Judgment , RULE 56.1 STATEMENT filed by 133 Patchen Realty
                          LLC, Theodore Feldheim. (Attachments: # 1 Rule 56.1 Statement Rule 56.1 Statement, # 2
                          Affidavit in Opposition Affirmation in Opposition) (Claro, Joseph) (Entered: 09/16/2019)
  09/20/2019                 ORDER granting 42 Motion for Extension of Time to File. Defendants' motion to extend
                             their time to file their opposition is granted, and the opposition papers filed at 45 are
                             deemed timely-filed. Plaintiffs may file their reply papers on or before 10/18/2019.
                             Ordered by Magistrate Judge Vera M. Scanlon on 9/20/2019. (Oliner, Daniel) (Entered:
                             09/20/2019)
  10/03/2019           46 ORDER Setting Hearing on 41 MOTION for Summary Judgment. Hearing set for
                          11/12/2019 at 11:15 AM (in Courtroom 10B South). Ordered by Judge Jack B. Weinstein
                          on 9/27/2019. (Barrett, C) (Entered: 10/03/2019)
  10/18/2019           47 REPLY to Response to Motion re 41 MOTION for Summary Judgment Reply
                          Memorandum of Law filed by 133 Patchen Avenue Lender LLC. (Capellupo, Michael)
                          (Entered: 10/18/2019)
  11/06/2019           48 MOTION to Compel Discovery by 133 Patchen Realty LLC, Theodore Feldheim. (Claro,
                          Joseph) (Entered: 11/06/2019)
  11/06/2019           49 NOTICE of Change of Address Once the filing has been made, you must login to
                          www.pacer.gov and update your account. (Claro, Joseph) (Entered: 11/06/2019)
  11/07/2019           50 ORDER Resetting Hearing on 41 MOTION for Summary Judgment. Motion Hearing set
                          for 12/3/2019 at 11:30 AM (in Courtroom 10B South). Ordered by Judge Jack B.
                          Weinstein on 11/7/2019. (Barrett, C) (Entered: 11/07/2019)
  11/12/2019           51 NOTICE of Appearance by Thomas Alden Hooker on behalf of 133 Patchen Avenue
                          Lender LLC (aty to be noticed) (Hooker, Thomas) (Entered: 11/12/2019)
  11/12/2019           52 RESPONSE to Motion re 48 MOTION to Compel Discovery filed by 133 Patchen Avenue
                          Lender LLC. (Hooker, Thomas) (Entered: 11/12/2019)
  11/15/2019                 ORDER granting 48 Motion to Compel. Plaintiff's responses to Defendants' document
                             requests are improper under the 2015 Amendments to the FRCP. See FRCP 33(b)(4), 34(b)
                             (2)(B) (objections must be stated with specificity); FRCP 34(b)(2)(C) (objections must
                             clearly indicate whether responsive material has been withheld); FRCP 34(b)(2)(B) (time
                             for production of materials must be specified in the response); see also Fischer v. Forrest,
                             14-cv-1304 (PAE)(AJP), 2017 WL 773694 (S.D.N.Y. Feb. 28, 2017). Plaintiff is directed
                             to respond appropriately to Defendants' requests and provide conforming, proper
                             responses, as well as the requested materials by 12/2/2019. If the Parties are interested in
                             resolving this matter through mediation, they should write to the Court. The Parties are
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?325339268051627-L_1_0-1                                                  9/11
2/20/2020
       Case    1:19-cv-01095-LDH-VMSEastern       District of New
                                             Document         68 York - LIVE02/20/20
                                                                   Filed     Database 1.2 (Revision
                                                                                           Page 12  1.2.0.6)
                                                                                                        of 13 PageID #: 1155
                         further directed to file a joint status report confirming discovery is complete on or before
                         12/9/2019. Ordered by Magistrate Judge Vera M. Scanlon on 11/15/2019. (Oliner, Daniel)
                         (Entered: 11/15/2019)
  11/18/2019           53 ORDER adjourning sine die the hearing scheduled for 12/3/2019 at 11:30 a.m. Ordered by
                          Judge Jack B. Weinstein on 11/18/2019. (Barrett, C) (Entered: 11/19/2019)
  12/05/2019           54 Notice of MOTION to Appoint Receiver by 133 Patchen Avenue Lender LLC.
                          (Attachments: # 1 Affidavit in Support of David Aviram, # 2 Exhibit A - Amended
                          Complaint (w/ Exhibit A-1 through A-12), # 3 Exhibit B - Violations, Outstanding
                          charges, etc., # 4 Affidavit in Support Attesting to the Estimated Rent Roll, # 5 Affidavit in
                          Support of William A. White, III, # 6 Exhibit 1 - Appraisal, # 7 Memorandum in Support)
                          (Feuerstein, Jerold) (Entered: 12/05/2019)
  12/06/2019           55 AFFIDAVIT/AFFIRMATION re 54 Notice of MOTION to Appoint Receiver Affidavit of
                          Service via e-filing by 133 Patchen Avenue Lender LLC (Feuerstein, Jerold) (Entered:
                          12/06/2019)
  12/09/2019           56 Letter Joint Letter Sent Pursuant to the Court's Order Dated 11/25/19 by 133 Patchen
                          Realty LLC (Claro, Joseph) (Entered: 12/09/2019)
  12/09/2019           57 STATUS REPORT Response to Defendants' Status Report by 133 Patchen Avenue Lender
                          LLC (Hooker, Thomas) (Entered: 12/09/2019)
  12/09/2019           58 Letter to Judge by 133 Patchen Realty LLC (Claro, Joseph) (Entered: 12/09/2019)
  12/19/2019           59 MOTION for Hearing by 133 Patchen Avenue Lender LLC. (Hooker, Thomas) Modified
                          on 12/20/2019 to add motion. (Quinlan, Krista). (Entered: 12/19/2019)
  12/19/2019           60 STIPULATION re 54 Notice of MOTION to Appoint Receiver adjouring the Jan. 5, 2020
                          appearance to Jan. 16, 2020 by 133 Patchen Avenue Lender LLC (Hooker, Thomas)
                          (Entered: 12/19/2019)
  12/20/2019                 ORDER granting consent 59 Motion for Hearing. At the request of the parties, a Discovery
                             Hearing is set for 1/21/2020 at 12:00 PM in Courtroom 13A South before Magistrate
                             Judge Vera M. Scanlon. Ordered by Magistrate Judge Vera M. Scanlon on 12/20/2019.
                             (Quinlan, Krista) (Entered: 12/20/2019)
  12/31/2019           61 MEMORANDUM in Opposition to Plaintiff's Motion filed by 133 Patchen Realty LLC,
                          Theodore Feldheim. (Attachments: # 1 Affidavit in Opposition Affirmation in Opposition
                          to Motion) (Claro, Joseph) (Entered: 12/31/2019)
  01/07/2020           62 REPLY in Support re 54 Notice of MOTION to Appoint Receiver filed by 133 Patchen
                          Avenue Lender LLC. (Feuerstein, Jerold) (Entered: 01/07/2020)
  01/27/2020           63 Letter MOTION for Hearing re 41 MOTION for Summary Judgment by 133 Patchen
                          Avenue Lender LLC. (Capellupo, Michael) (Entered: 01/27/2020)
  02/03/2020           64 ORDER, The motion for appointment of a rent receiver will be heard on February 10,
                          2020 at 11:30 a.m. The briefing schedule shall be fixed by the Magistrate Judge if the
                          parties cannot agree. So Ordered by Judge Jack B. Weinstein on 1/23/2020. (Lee, Tiffeny)
                          (Entered: 02/03/2020)
  02/05/2020                 NOTICE of Hearing on Motion 54 Notice of MOTION to Appoint Receiver :The Motion
                             Hearing set for 2/10/2020 is adjourned to 3/2/2020 at 10:30 AM in Courtroom 10B South
                             before Judge Jack B. Weinstein. (Lowe, June) (Entered: 02/05/2020)
  02/12/2020           65 ORDER OF RECUSAL. Judge Jack B. Weinstein recused. Case reassigned to Judge
                          LaShann DeArcy Hall and Judge LaShann DeArcy Hall for all further proceedings.

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?325339268051627-L_1_0-1                                                    10/11
2/20/2020
       Case    1:19-cv-01095-LDH-VMSEastern   District of New
                                           Document       68 York - LIVE02/20/20
                                                               Filed     Database 1.2 (Revision
                                                                                       Page 13  1.2.0.6)
                                                                                                    of 13 PageID #: 1156
                         Ordered by Judge Jack B. Weinstein on 2/10/2020. (Marziliano, August) (Entered:
                         02/12/2020)
  02/13/2020           66 ENDORSED ORDER, on 63 Letter MOTION for Hearing re 41 MOTION for Summary
                          Judgment, Renewal Granted. I will recuse myself from this case. So Ordered by Judge
                          Jack B. Weinstein on 2/11/2020. (Layne, Monique) (Entered: 02/13/2020)
  02/14/2020                 SCHEDULING ORDER: A status conference shall be held on February 20, 2020 at 1:30
                             p.m. in Courtroom 4H North. Ordered by Judge LaShann DeArcy Hall on 2/14/2020.
                             (Williams, Erica) (Entered: 02/14/2020)
  02/14/2020           67 Letter Seeking Adjournment by 133 Patchen Realty LLC, Theodore Feldheim (Claro,
                          Joseph) (Entered: 02/14/2020)
  02/18/2020                 ORDER: Plaintiff's request 67 to adjourn the status conference scheduled for February 20,
                             2020 is GRANTED. The status conference shall be RESCHEDULED to March 5, 2020 at
                             2:00 p.m. The hearing on the motion 54 for a rent receiver scheduled for March 2, 2020 is
                             ADJOURNED sine die. Ordered by Judge LaShann DeArcy Hall on 2/18/2020. (Williams,
                             Erica) (Entered: 02/18/2020)
  02/19/2020                 Minute Entry for proceedings held before Magistrate Judge Vera M. Scanlon in Courtroom
                             13A South:Discovery Hearing held on 1/21/2020. Thomas Hooker appearing for Plaintiff.
                             Joseph Claro appearing for Defendants. As discussed on the record, Plaintiff is to provide
                             the emails with the information discussed on a mutually agreeable platform by 1/24/2020;
                             Plaintiff is to renew its motion for summary judgment at 41 by letter by 1/27/2020;
                             Defendant to file amended opposition papers by 2/10/2020; Plaintiff may reply no later
                             than 2/20/2020. Ordered by Magistrate Judge Vera M. Scanlon on 1/21/2020. (FTR Log
                             #11:59-12:53.) (Oliner, Daniel). Modified on 2/20/2020 to correct typographical error
                             (Oliner, Daniel). (Entered: 02/19/2020)



                                                         PACER Service Center
                                                               Transaction Receipt
                                                                02/20/2020 17:00:02
                                   PACER
                                                    jcfeuers        Client Code:      MAVRIK-094
                                   Login:
                                                    Docket          Search            1:19-cv-01095-LDH-
                                   Description:
                                                    Report          Criteria:         VMS
                                   Billable
                                                    10              Cost:             1.00
                                   Pages:




https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?325339268051627-L_1_0-1                                                    11/11
